DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Claims 2-14, 16-30 and 37-44 are pending of which claims 42-44 have been added. Claims 1, 15 and 31-36 have been canceled.
--- This communication is the second action on the merits.
--- Claims 2-14, 16-30 and 37-44 are rejected herein.

Abstract
The abstract of the disclosure is objected to because it does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4). See also 37 CFR 1.72. A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC §112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

s  2-14, 16-30 and 37-44   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

--- Claims 2-14, 16-30 and 37-44 are indefinite because they are narrative in form and are replete with functional or operational language.  The structure which makes up the "system" must be clearly and positively specified.  With respect to claims 1 and 37, it is not clear what elements of the "system" are being required.  

--- The claims also fail to positively recite that the claimed elements are structurally interconnected.  In other words, No structural connection or relationship is set forth between the claimed elements.

--- There is also no structure recited to enable the recited intended use functions to be accomplished. For example, it’s not clear how a lock mechanism configured to lock the sensor to the base where the locking mechanism comprises at least one engagement member configured to releasably lock the sensor to the base when the sensor is supported on the base (claim 1)

--- Claims 2 and 37 are incomplete because the structural cooperative relationship between the sensor, base, locking mechanism and actuator has been omitted such that the claim is merely a catalog of elements

Response to Arguments
	Applicants’ amendments filed 1/06/2021 have been fully considered with the applicants’ remarks in mind but they are not persuasive.  The examiner’s interpretation of the claims is clearly set forth in the rejection above.
 The new grounds of 112 2nd paragraph rejection were also necessitated by applicant’s amendment.

Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
 1/15/2021